Exhibit 10.11

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Option Award Notice -February 21, 2012 (the “Notice”)

You have been awarded an option to purchase shares of Common Stock of Fortune
Brands Home & Security, Inc. (the “Company”), pursuant to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive
Plan (the “Plan”) and the Stock Option Agreement (together with this Notice, the
“Agreement”). Copies of the Plan and the Performance Share Award Agreement are
available on the Morgan Stanley Smith Barney Benefit Access® website
(www.benefitaccess.com). Capitalized terms not defined in this Notice have the
meanings specified in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company [XX] shares of its Common Stock, par value $0.01 per share, per
share, subject to adjustment as provided in Section 3.4 of the Agreement. Award
Date:    February 21, 2012 Exercise Price:    $19.46 per share, subject to
adjustment as provided in Section 3.4 of the Agreement. Vesting Schedule:   
Except as otherwise provided in and subject to the Plan, the Agreement or any
other agreement between the Company and Optionee, the Option will vest in the
following increments on the following dates:    One-third of the Option
                                                                 February 21,
2013       One-third of the Option                                          
                       February 21, 2014       One-third of the Option
                                                                 February 21,
2015    Expiration Date:    Except to the extent earlier terminated or exercised
pursuant to the terms of the Agreement or the Plan, the Option will terminate at
3:00 p.m., Eastern time, on the tenth anniversary of the Award Date.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of February 21, 2012 Stock Option Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Company”), grants
to the individual (“Optionee”) named in the attached award notice (“Award
Notice”) an option to purchase shares of Common Stock from the Company subject
to the terms and conditions of the Fortune Brands Home & Security, Inc. 2011
Long-Term Incentive Plan (“Plan”) and the Award Notice. The date of grant
(“Award Date”), the number and class of shares of Common Stock subject to the
Option and the purchase price per share (“Exercise Price”) are set forth in the
Award Notice (“Option”). Capitalized terms not defined in this Agreement have
the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option will be null and void
unless Optionee accepts this Agreement in a timely manner through the
electronic, on-line grant acceptance process prescribed by the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. Except as specifically provided in Section 2.2(a)
below, the Option may not be exercised, in whole or in part, after the
expiration date set forth in the Award Notice (the “Expiration Date”).

2.2. Vesting and Exercise of Option. The Option will vest and become exercisable
in accordance with the vesting schedule set forth in the Award Notice (the
“Vesting Schedule”). If Optionee’s employment terminates before the Option is
fully vested, the Option will vest and be exercisable as follows:

(a) Termination as a Result of Optionee’s Death. If Optionee’s employment with
the Company terminates by reason of Optionee’s death, then the Option will
immediately become fully exercisable and will continue to be exercisable by
Optionee’s beneficiary, executor, administrator or legal representative through
the earlier of: (i) the date which is three (3) years after the date of
Optionee’s death, and (ii) the Expiration Date; provided, however, that the
Option will continue to be exercisable for at least one (1) year following the
date of Optionee’s death, even if this one-year period extends beyond the
Expiration Date.

(b) Termination as a Result of Disability. If Optionee’s employment with the
Company terminates by reason of Optionee’s Disability (as defined below), then,
provided that Optionee has been continuously employed with the Company for at
least one (1) year following the Award Date and prior to the date of Disability,
Optionee will be treated as continuing employment with the Company during the
Disability for purposes of determining the vesting and exercisability of the
Option, and the Option will continue to vest in accordance with the Vesting
Schedule and be exercisable by Optionee or Optionee’s legal representative or
guardian through the Expiration Date. For purposes of this Option, “Disability”
means Optionee’s inability to engage in any substantial gainful activity by



--------------------------------------------------------------------------------

reason of any medically determinable physical or mental impairment which can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than 12 months, within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

(c) Termination as a Result of Retirement. Notwithstanding the provisions of
Section 3.6 below, if Optionee’s employment with the Company terminates by
reason of Optionee’s Retirement (as defined below), the Option, shall become
fully vested and exercisable on the effective date of Optionee’s Retirement and
shall remain exercisable through the Expiration Date, provided that, as of the
date of Optionee’s Retirement, Optionee has been continuously employed with the
Company for at least one (1) year following the Award Date. For purposes of this
Option, “Retirement” means Optionee’s termination of employment (other than for
Cause, as defined in subsection (e) below) on or after attaining age 55 and
completing at least five (5) years of service with the Company or its
predecessors and affiliates. In the event of a Change in Control as provided in
Section 3.6 below, Optionee shall be eligible for the treatment described in
this Section 2.2(c) if Optionee terminates employment after qualifying for
Retirement, even if Optionee does not have Good Reason (as described below).

(d) Termination Other than for Cause, Death, Disability or Retirement. If
Optionee’s employment with the Company terminates for any reason other than for
Cause (as defined below), death, Disability or Retirement, the Option, to the
extent vested on the effective date of such termination of employment, may be
exercised by Optionee through the earlier to occur of (i) the date which is
three (3) months after the date of such termination of employment and (ii) the
Expiration Date. The Option, to the extent not vested on the effective date of
such termination of employment, will not become exercisable and will be
cancelled as of Optionee’s termination date.

(e) Termination by Company for Cause. For purposes of this Option, “Cause” has
the same meaning as set forth in any employment or other written agreement
between Optionee and the Company regarding benefits upon termination of
employment (“Termination Agreement”), provided that if Optionee is not a party
to a Termination Agreement that contains such definition, then Cause shall have
the same meaning provided for such term under the severance plan sponsored by
Optionee’s employer and under which Optionee is eligible to participate. If the
Company terminates Optionee’s employment for Cause, then the Option, whether or
not vested, will terminate immediately upon such termination of employment.

(f) Transfer of Employment; Leave of Absence. For the purposes of this
Agreement, (i) a transfer of Optionee’s employment from the Company to a
subsidiary or vice versa, or from one subsidiary to another, without an
intervening period, shall not be deemed a termination of employment; and (ii) if
Optionee is granted in writing a leave of absence, Optionee shall be deemed to
have remained in the employ of the Company or a subsidiary during such leave of
absence.



--------------------------------------------------------------------------------

2.3. Method of Exercise. Subject to this Agreement, the Option may be exercised
(a) by specifying the number of whole shares of Common Stock to be purchased in
the manner prescribed by the Company, accompanied by full payment (or by
arranging for full payment to the Company’s satisfaction) either (i) in cash,
(ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate Fair Market Value (as defined below), determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option,
(iii) authorizing the Company to sell shares of Common Stock subject to the
option exercise and withhold from the proceeds an amount equal to the option
exercise price, or (iv) by a combination of (i), (ii) and (iii); and (b) by
executing such documents as the Company may reasonably request. For this
purpose, “Fair Market Value” as of any date means the value determined by
reference to the closing price of a share of Common Stock as finally reported on
the New York Stock Exchange for the trading day immediately preceding such date.
Any fraction of a share of Common Stock which would be required to pay such
purchase price will be disregarded and the remaining amount due will be paid in
cash by Optionee. No Common Stock will be issued or delivered until the full
purchase price and any related withholding taxes, as described in Section 3.3,
have been paid.

2.4. Termination of Option. The Option will terminate on the Expiration Date
except as otherwise provided in Section 2.2 or exercised pursuant to
Section 2.3. Upon the termination of the Option, the Option will no longer be
exercisable and will immediately become null and void.

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option cannot be transferred by Optionee
other than (a) by will or the laws of descent and distribution; or (b) pursuant
to an approved domestic relations order approved in writing by the Secretary of
the Compensation Committee of the Company’s Board of Directors (“Committee”) or
the Secretary’s designee. Optionee must immediately notify the Company of any
transfer and provide such information about the transferee as the Company may
request. No transferee of an Option may make any subsequent transfer of the
Option, and such transferee may exercise the Option in accordance with
Section 2.3 (iii) only to the extent all transferees are permitted to exercise
the Option in accordance with Section 2.3(iii). Except to the extent permitted
by this Section 3.1, (x) the Option is exercisable only by Optionee or
Optionee’s legal representative, guardian or similar person during Optionee’s
lifetime; and (y) the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option will immediately become null and
void.

3.2. Investment Representation. Optionee represents and covenants that (a) any
shares of Common Stock purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution of such shares within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”) unless
such purchase has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares will be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and ( c)
if requested by the Company, Optionee will submit a



--------------------------------------------------------------------------------

written statement, in a form satisfactory to the Company, that such
representation (i) is true and correct as of the purchase date of any shares, or
(ii) is true and correct as of the date any such shares are sold, as applicable.
As a further condition to any exercise of the Option, Optionee agrees to comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance or delivery of the shares and to execute any
documents which the Board or the Committee in its sole discretion deems
necessary or advisable.

3.3. Withholding Taxes.

(a) Upon exercise of the Option, Optionee will, at the Company’s request, pay to
the Company in addition to the purchase price of the shares, such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to such exercise of the Option.
If Optionee fails to do so, the Company may, in its discretion, deduct any
Required Tax Payments from any amount payable by the Company to Optionee. No
shares of Common Stock will be issued or delivered until the Required Tax
Payments have been paid in full.

(b) Optionee may pay the Required Tax Payments to the Company by any of the
following means: (i) a cash payment; (ii) delivery (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises (the “Tax Date”), equal to
the Required Tax Payments; (iii) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered to Optionee upon
exercise of the Option having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the Required Tax Payments; or (iv) any combination of
(i), (ii) and (iii). Shares of Common Stock to be delivered or withheld may not
have a Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a share of Common Stock which would be required to
satisfy any such obligation will be disregarded and the remaining amount due
will be paid in cash by Optionee.

3.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to Optionees of Common Stock other than a regular
cash dividend, the number and class of securities subject to the Option and the
Exercise Price will be equitably adjusted by the Committee, such adjustment to
be made in accordance with Section 409A of the Code. The decision of the
Committee regarding any such adjustment is final, binding and conclusive.

3.5. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding Options may be cancelled, and the Company
may require the Optionee to return shares of Company common stock (or the value
of such shares as of the date of exercise) received as a result of a prior
Option exercise, and any other amount required by law to be returned in the
event that such repayment is required in order to comply with the Company’s
clawback policy as then in effect or any laws or regulations relating to
restatements of the Company’s publicly-reported financial results.



--------------------------------------------------------------------------------

3.6. Change in Control. In the event of a Change in Control, the Option will
become subject to Section 5.8 of the Plan. In the event that the Option remains
outstanding following such Change in Control and the Optionee’s employment is
terminated either by the Company other than for Cause, or by Optionee for Good
Reason (as defined below) on or after such Change in Control but before the
Option is fully vested, the Option will become fully vested as of the date of
Optionee’s termination of employment and will remain exercisable through the
Expiration Date, subject to Section 5.8 of the Plan. For this purpose, “Good
Reason” has the same meaning as set forth in any Termination Agreement between
Optionee and the Company, provided that if Optionee is not a party to a
Termination Agreement that contains such definition, then Good Reason shall
include any of the reasons allowing Optionee to terminate employment and remain
eligible for severance benefits under the severance plan sponsored by Optionee’s
employer and under which Optionee is eligible to participate.

3.7. Divestiture. In the event that Optionee’s principal employer is a
Subsidiary of the Company that ceases to be a Subsidiary of Company (a
“Divestiture”), the Option will become fully vested as of the date of of the
Divestiture and will remain exercisable through the Expiration Date, subject to
Section 5.8 of the Plan.

3.8. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action has been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

3.9. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company will issue or deliver, subject to the conditions of this
Article 3, the number of shares of Common Stock purchased. Such issuance will be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company will pay all original
issue or transfer taxes and all fees and expenses related to such issuance,
except as otherwise provided in Section 3.3.

3.10. Option Confers No Rights as Stockholder. Optionee will not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee will not be considered a
stockholder of the Company with respect to any such shares that have not been
purchased and issued.

3.11. Option Confers No Rights to Continued Employment. In no event will the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee has the right
to resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement is final, binding
and conclusive.

4.2. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who may,
upon the death of Optionee, acquire any rights in accordance with this Agreement
or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Optionee, to the last
known mailing address of Optionee contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery, (b) by facsimile or electronic
mail with confirmation of receipt, (c) by mailing in the United States mails or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions and this
Agreement will be construed in all respects as if such invalid or unenforceable
provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant to this Agreement and the Option, to the extent not
governed by the Code or the laws of the United States, are governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

4.6. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the provisions of the Plan. Optionee
acknowledges receipt of a copy of the Plan, and by accepting the Option in the
manner specified by the Company, agrees to be bound by the terms and conditions
of this Agreement, the Award Notice and the Plan.